In an action to recover damages for personal injuries, the defendants Brooklyn Union Gas Company and Keyspan Energy Corporation appeal from so much of an order of the Supreme Court, Queens County (Flug, J.), dated August 22, 2006, as denied their motion for summary judgment dismissing the complaint and all cross claims insofar as asserted against them.
Ordered that the order is affirmed insofar as appealed from, with one bill of costs.
The appellants failed to show, prima facie, their entitlement to summary judgment by submitting evidence sufficient to eliminate all triable issues of fact as to whether they performed any work where the accident occurred and, if so, whether they were negligent in the performance of their work (see Winegrad v New York Univ. Med. Ctr., 64 NY2d 851, 853 [1985]; Johnston v City *537of New York, 18 AD3d 712 [2005]; St. Clair v City of New York, 266 AD2d 277 [1999]; Finegold v Brooklyn Union Gas Co., 202 AD2d 469 [1994]; cf. Verdes v Brooklyn Union Gas Co., 253 AD2d 552 [1998]). Accordingly, their motion for summary judgment was properly denied. Crane, J.P., Goldstein, Florio and Dillon, JJ., concur.